Name: 2009/440/EC: Council Decision of 25Ã May 2009 appointing four Finnish members and two Finnish alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2009-06-11

 11.6.2009 EN Official Journal of the European Union L 148/16 COUNCIL DECISION of 25 May 2009 appointing four Finnish members and two Finnish alternate members of the Committee of the Regions (2009/440/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal of the Finnish Government, Whereas: (1) On 24 January 2006, the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) Four members' seats on the Committee of the Regions have become vacant following the resignation of Ms Auli HYVÃ RINEN and Ms Elina LEHTO-HÃ GGROTH and following the end of mandate of Mr Risto ERVELÃ  and Mr Risto KOIVISTO. Two alternate members' seats have become vacant following the resignation of Ms Martina MALMBERG and Ms Heini UTUNEN, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as members:  Ms Satu TIETARI, SÃ ¤kylÃ ¤n kunnanvaltuuston jÃ ¤sen,  Ms Anne KARJALAINEN, Keravan kaupunginvaltuuston jÃ ¤sen,  Mr Risto ERVELÃ , Sauvon kunnanvaltuuston jÃ ¤sen (change of mandate),  Mr Risto KOIVISTO, Pirkkalan kunnanjohtaja (change of mandate), (b) as alternate members:  Mr Petri KALMI, NurmijÃ ¤rven kunnanvaltuuston puheenjohtaja,  Mr MÃ ¥rten JOHANSSON, Raaseporin kaupunginjohtaja. Article 2 This Decision shall take effect on the day of its adoption. Done at Brussels, 25 May 2009. For the Council The President J. Ã EBESTA (1) OJ L 56, 25.2.2006, p. 75.